DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 8-12, 15-16 and 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stevens et al. (US 2015/0230524).
Regarding claim 1, Stevens discloses apparatus for providing thermal comfort, the apparatus (1-7D) comprising: (a) a multiple point thermal array with at least two spaced apart thermal elements (one or more heating assemblies 15) capable of heating or cooling at one or more temperatures; (b) a thermal element support configured to orient said thermal elements of the array to engage a skin surface of a user's body part (apparel/garments); (c) a controller (controller 18) operably coupled to the thermal elements and to a power source (fig.1-2B), said controller configured to control activation and duration of activity of the thermal elements ([0011], [0054] and [0068]); (d) wherein a warm or cool sensation is induced by the activity of the thermal elements that is localized not only under the thermal elements, but also over an entire skin area between the thermal elements, thereby producing thermal comfort. The heating elements 15 provide heat to the garment. The reference says heated garment which means the garment is heated even outside of heating element assemblies 15 [0053]. 
Examiner note: The heated garment provides some form of heat to the areas that are not directing covered by the heating assembly. The instant disclosure didn’t provide any structure that allows this specific feature. The claim limitation only requires the heating elements to be a part by a maximum distance (that may be any distance).   
Regarding claim 2, Stevens discloses the apparatus of claim 1, wherein said thermal elements produce a heat transfer selected from the group consisting of radiative heat transfer, convective heat transfer and conductive heat transfer (fig.1-7D, see also [0047]).
Regarding claim 3, Stevens discloses the apparatus of claim 1, wherein said thermal element support is a support selected from the group of supports consisting of sleeves, belts, straps, cuffs, collars, pads ([0051], “larger heating element assemblies 15 or pads can be used for a jacket or shirt to provide broader application of heat, while smaller articles such as gloves, socks and/or boots generally can have smaller or other varying sized heating elements”), inserts, insoles (fig.3C)  and adhesive patches ([0050]).
Regarding claim 4, Stevens discloses the apparatus of claim 1, wherein said thermal element support further comprises: a plurality of thermal elements separated by a maximum distance between elements that will produce a warm or cool sensation over an area between the thermal elements; wherein the user's body part experiences increased thermal warming or cooling perception at any level of heating and cooling power of the thermal elements.
Regarding claim 8, Stevens discloses the apparatus of claim 1, further comprising a temperature sensor (sensors 17) mounted to the support with an output connected to the controller [0053].
Regarding claim 9, Stevens discloses the apparatus of claim 5, wherein said controller further comprises a communications module (fig.8-11B, see also [0077]) adapted to transmit and receive transmissions from an external device (smart phone).
Regarding claim 10, Stevens discloses the apparatus of claim 5, wherein the control interface comprises a smartphone (abstract).
Regarding claim 11, Stevens discloses a method for producing thermal sensations in the body, the method comprising: (a) heating or cooling a first skin surface of a user's body part with a first thermal element (fig.3A; ([0052] and [0054]); and (b) heating or cooling a second skin surface of the body part with a second thermal element separated from the first thermal element by a distance (fig.3A; ([0052] and [0054]); (c) wherein a warm or cool sensation is induced that is localized not only under the two thermal elements, but also over an area between the two thermal elements(fig.3A; ([0052] and [0054]).
Examiner note: The heated garment provides some form of heat to the areas that are not directing covered by the heating assembly. The instant disclosure didn’t provide any structure that allows this specific feature. The claim limitation only requires the heating elements to be a part by a maximum distance (that may be any distance).   

Regarding claim 12, Stevens discloses the method of claim 11, wherein said thermal elements produce a heat transfer selected from the group of radiative heat transfer, convective heat transfer and conductive heat transfer (abstract).
Regarding claim 15, Stevens discloses the method of claim 11, further comprising: heating or cooling a third skin surface of the body part with a third thermal element separated from the first thermal element by a distance and the second thermal element by a distance (fig.3B); wherein heating or cooling separated points with each thermal element on the surface of the body part will induce a warm or cool sensation in an area between the points (the heating assembly 15 induce warm sensation to the apparel/garment).
Regarding claim 16, Stevens discloses a method for producing thermal comfort in a human body, the method comprising: (a) providing a multiple-point array of thermal elements configured to engage skin surfaces of a body part controlled by a controller (fig.3B, [0079]); (b) controlling activation, duration [0068] and temperature of each thermal element with the controller [0081]; and (c) heating or cooling skin surfaces of a body part with actuation of the thermal elements ([0081], [0084] and [0085]); (d) wherein heating or cooling at least two separated points on the surface of the body part will induce a warm or cool sensation at the points and over an area between the points (fig.3B); and (e) wherein point heating or cooling are used rather than whole-area heating or cooling to cool down or warm up the body part. Steven apply heat by the heating assembly 15 at different point. The heating assembly 15 is configured to heat the entire garment if all of the heating assembly 15 is activated in figure 3B. 
Examiner note: The heated garment provides some form of heat to the areas that are not directing covered by the heating assembly. The instant disclosure didn’t provide any structure that allows this specific feature. The claim limitation only requires the heating elements to be a part by a maximum distance (that may be any distance).   
Regarding claim 18, Stevens discloses the method of claim 16, further comprising: pairing thermal elements in the array; and sequentially switching pairs of thermal elements in the multiple-point array of thermal elements on and off at different times, according to different patterns (fig.3B, fig.8).
Regarding claim 19, Stevens discloses the method of claim 18, further comprising controlling the duration of the on and off activation of the thermal elements [0068].
Regarding claim 20, Stevens discloses the method of claim 16, further comprising: grouping thermal elements in the array; and sequentially switching thermal elements of the group in the multiple-point array of thermal elements on and off at different times, according to different patterns; and controlling the duration of the on and off activation of the thermal elements. The controller 18 allows to activate each heating assembly 15 to be activated or deactivated independently for a duration that can be adjusted (fig.3B and also fig.8, see also [0054] and [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2006/0195168) in view of Dunbar et al. (US 2006/0195168).
Regarding claim 5, Stevens discloses the apparatus of claim 1, wherein said controller further comprises: (a) a control interface (smart phone 101); (b) a processor configured (internal control module or processor 40, see also [0062]) to receive input from the control interface [0074]; and (c) a non-transitory memory storing instructions executable by the processor [0052]; (d) wherein said instructions, when executed by the processor, perform steps comprising: (i) controlling activation of each thermal element of the thermal array (fig.8 or 9, see also [0082]). The application on the smart phone includes instruction that allows the processor of the heating system to activate the system [0081]; (ii) controlling a duration of activation of each thermal element; (iii) controlling a temperature of each thermal element [0068]; and (iv; (e) wherein the user's body part is induced to heat and cool itself by adjusting neutral setpoints (predetermined set) in response to the activity of the thermal elements ([0067]). However, Stevens does not explicitly disclose controlling a rate of temperature change of each thermal element. 
Dunbar teaches system and method for portably delivering a therapeutic dose of heat to the skin. The heating device is user programmable or pre-programmed to deliver according to a variety of cycles, patterns and algorithms. The cycles, patterns, and algorithms of the heat are programmable parameters, are under the user's control, and increase the effectiveness and efficiency of the device (abstract). The microprocessor control unit may be a programmable component that controls the device and allows the user adjustability of a variety of parameters such as the duration of heating cycle and pattern, temperature of the heating element, soak temperature and duration, shape and duration of heating wave and/or the rate of the temperature rise and fall [0044]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device/method of Stevens with the step of controlling a rate of temperature change of each thermal element as taught by Dunbar for the purpose of achieving the desire temperature change in the treatment.
Regarding claim 6, Stevens/ Dunbar teaches the apparatus of claim 5, wherein said instructions when executed by the processor further perform steps comprising: designating multiple groups of two or more thermal elements in the array for simultaneous activation (the system of Stevens can designate which area of the garment may be activated); activating and deactivating the designated groups of thermal elements in the array according to a pattern; and controlling the duration of thermal element activation of each group; wherein dynamic changes of skin temperature during the patterned activations is perceived more intensely by a user than a steady state temperature. The dynamic changes of skin temperate is the result of applying the heating/cooling in a pattern. The specification also does not provide any specific structure or method steps other than activating and deactivating the designated groups of thermal elements in the array according to a pattern. The system of Stevens can be activated and/or deactivated in a pattern (zone areas) ([0052] and [0054] of Stevens).
Regarding claim 7, Stevens/ Dunbar teaches the apparatus of claim 5, wherein said instructions when executed by the processor further perform steps comprising: applying full power to the thermal elements upon initial activation (the system of Stevens teaches varying size and/or capacity power sources can be used depending on the size and/or number of heating element assemblies being powered [0073]. which is a full power [0073]; and gradually lowering the power to the thermal elements after initial activation for a set duration. The controller 18 is configured to apply varying power as needed to adjust or regulate the mount heat applied by the heating element so varying includes decreasing power from the initial power ([0052] of Stevens).

Claim(s) 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2015/0230524) in view of Stefan et al. (US 2017/0135855).
Regarding claim 13 and 17, Stevens/ Dunbar does not teach identifying thermally sensitive areas of a body part; and heating or cooling points on the identified thermally sensitive areas with the first and second thermal elements.
Stefan teaches a warming system and a method of using the system. Stefan further teaches that incorporating one or more pressure sensors and/or one or more temperature change sensors into the heating pad, the heating pad can have a zonal heating configuration and it can detect the presence of a patient or body part of a patient [0040]. This configuration helps conserved since electric current is not supplied to portions of the heating pad not contacting the patient [0040]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device/method of Stevens/Dunbar with a method step of identifying thermally sensitive areas of a body part; and heating or cooling points on the identified thermally sensitive areas with the first and second thermal elements as taught by Stefan for the purpose of conserving energy.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2015/0230524) in view of WELSH et al. (US 2019/0200886).
Regarding claim 14, Stevens/ Dunbar does not teach further comprising: identifying a maximum distance between the first thermal element and the second thermal element that will produce a warm or cool sensation over an area between the thermal elements; and locating thermal elements at the identified maximum distances (the distance between heating assembly 15 may be identified as a maximum, see fig.3BG of Stevens).
WELSH teaches medical system that comprises a localization processor 46 that can be configured to perform various calculation. The processor is configured to calculate the distance between two electrodes including a maximum distance. The system also teaches about positioning (aligning) electrode in the desire location [0098]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device/method of Stevens with a processor that is configured to calculate the maximum electrode distance and positioning electrode at the desire location as taught by WELSH for the purpose of getting the desired treatment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794